Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 December 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 – 15, 17, 19- 21, 24 – 26, and 28 – 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (WO 2017/088810) (hereinafter Hsiang) in view of Zhang et al. (US 2018/0324464) (hereinafter Zhang).

Regarding claims 13, 17, 19, 24, 28, and 32, 
accessing a bin of a syntax element associated with a block in a picture of a video (e.g. Fig. 6, and elements 610 and 620, and par. 47: depicting and describing that the system accesses a syntax element associated with a block in a picture of video); 
obtaining a set of contexts associated with a block type of the block, said set of contexts including at least a first context and a second context, said second context being associated with a larger number of block types including the block types associated with said first context, the block type of a block being based on at least one of a block size and a block shape of said block (e.g. Fig. 6, element 630, Tables 5A and 5B, and pars. 35 – 39: depicting and describing that the system obtains a set of contexts associated with a block type [exemplified as at least 5 contexts associated with quadtree depth of the current block], the set of contexts including at least a first context [one of ctxInc 1, 2, 3, 4, and 5] and a second context [ctxInc 0], the second context being associated with a larger number of block types include the block types associated with the first context [ctxInc 0 being associated with all block types, including the block types associated with the other contexts], the block type of a block being based on at least one of a size and shape of the block [see also par. 27: describing that the contexts are associated with at least one of a size and shape of the current block]); 
selecting a context for the bin of the syntax element from the set of contexts based at least on a number of occurrences of previously processed blocks having a block type associated to the first context, a second context being selected instead of a first context until a condition on the number of occurrences of previously processed blocks having a block type associated with the first context is fulfilled (e.g. Fig. 6, element 630, Tables 5A and 5B, and pars. 35 – 39, and 47: depicting and describing that the system selects a context for the syntax element from the set of contexts, the context selected based on a number of neighboring, previously processed blocks having a block size associated with the first context [one of ctxInc 1, 2, 3, 4, and 5 being selected based on the CU size of neighboring, previously processed blocks], the second context [ctxInc 0] being selected until at least one of the neighboring, previously processed blocks has a block type associated with the first context [one of ctxInc 1, 2, 3, 4, and 5]); and, 
entropy encoding or entropy decoding the bin of the syntax element based on the determined context (e.g. Fig. 6, element 640, and par. 47: depicting and describing that the system entropy encodes or entropy decodes the syntax element based on the selected context).
Hsiang does not explicitly teach:
wherein the syntax element is a transform coefficient level syntax element associated to on transform coefficient indicating at least one of whether the transform coefficient is non-zero, whether the transform coefficient is greater than one, whether the transform coefficient is greater than two, a sign of the transform coefficient, and an absolute value remaining of the transform coefficient.
Zhang, however, teaches a method, apparatus, and non-transitory computer readable storage medium carrying a software program of video encoding and decoding, the encoded data being encoded according to the encoding method:
wherein the syntax element is a transform coefficient level syntax element associated to on transform coefficient indicating at least one of whether the transform coefficient is non-zero, whether the transform coefficient is greater than one, whether the transform coefficient is greater than two, a sign of the transform coefficient, and an absolute value remaining of the transform coefficient (e.g. pars. 98 – 99: describing that the syntax element is transform coefficient level syntax element associated with the block, the transform coefficient is non-zero).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hsiang by adding the teachings of Zhang in order for the syntax element to be a transform coefficient level syntax element. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows context modeling based on transform coefficient level. 

Regarding claims 14, 20, 25, and 29, Hsiang and Zhang teach all of the limitations of claims 13, 19, 24, and 28, respectively, as discussed above. Hsiang further teaches:
wherein said first context is selected as soon as a number of prior selections of said first context exceeds a value (e.g. Table 5A and 5B, and pars. 35 – 39: describing that the first context [one of ctxInc 1, 2, 3, 4, and 5] is selected as soon as at least one of the neighboring, previously processed blocks is associated with the first context).

Turning to claims 15, 21, 26, and 30, Hsiang and Zhang teach all of the limitations of claims 13, 19, 24, and 28, respectively, as discussed above. Hsiang further teaches:
wherein the number of previous selections is determined for at least one picture of said video (e.g. pars. 35 – 39: describing that the number of neighboring, previously processed blocks is determined for at least one picture of the video).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487